653 F.2d 1022
Clovis Carl GREEN, Jr., Petitioner,v.Norman A. CARLSON, Director Federal Bureau of Prisons, etal., Respondents.Clovis Carl GREEN, Jr., Petitioner,v.Jack HANBERRY, Warden, et al., Respondents.
Nos. 80-7922, 81-7191

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Unit B
Aug. 21, 1981.
Clovis Carl Green, Jr., pro se.
Kathie G. McClure, Asst. U. S. Atty., William L. Harper, U. S. Atty., Atlanta, Ga., for respondents.
Appeal from the United States District Court for the Northern District of Georgia.
Before GODBOLD, Chief Judge, FRANK M. JOHNSON, Jr. and ANDERSON, Circuit Judges.
PER CURIAM:


1
Insofar as either or both of these cases are arguably class actions, the district court did not err in not granting class status because its finding that Green has engaged in a pattern of abuse of the judicial system establishes that he is not a person who, under Rule 23, would "fairly and adequately represent the interest of the class."


2
With respect to Green's individual claims, both were properly dismissed on the grounds that many of them were repetitious and others frivolous and malicious.  Green's history of abuse of the facilities of the federal courts is well documented.  Green v. Carlson, 649 F.2d 285 (5th Cir. 1981); Green v. Camper, 477 F. Supp. 758 (W.D.Mo.1979); In Re: Clovis Carl Green, Jr., 598 F.2d 1126 (8th Cir. 1979); Green v. White, 616 F.2d 1054, 1055 (8th Cir. 1980); In Re: Clovis Carl Green, Jr., No. 80-1039 (D.C.Cir. 1980); Green v. Wyrick, 428 F. Supp. 732 (W.D.Mo.1976); In the matter of the alleged contumacious conduct of Clovis Carl Green, Jr., 586 F.2d 1247 (8th Cir. 1978); United States v. Clovis Carl Green, Jr., CA No. 79-04013-01-CR-W-4 (W.D.Mo.1979); Clovis Carl Green, Jr. v. Hanberry, et al., CA No. C-80-2138-A (N.D.Ga.1980).


3
AFFIRMED.